Title: From Thomas Jefferson to Reuben Lewis, 4 January 1805
From: Jefferson, Thomas
To: Lewis, Reuben


                  
                     Dear Sir 
                     
                     Washington Jan. 4. 05. 
                  
                  I recieved last night the inclosed letter for Capt Lewis; and at the same time information from St. Louis that on the 19th. of August he was 850. miles up the Missouri. no accident had happened & he had been well recieved by all the Indians on his way. it was expected he would winter with the Mandans, 1300. miles up the river, about Lat. 48°. from whence he would have about 1000. miles to the mouth of the Oregon river in the South sea. it is believed he may the ensuing summer reach that & return to winter again with the Mandans. if so we may expect to see him in the fall of 1806. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               